—Judgment, Supreme Court, New York County (Richard T. Andrias, J.), rendered April 1, 1992, convicting defendant, following a jury trial, of rape in the first degree and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The defendant’s assertion of prosecutorial misconduct during summation is largely unpreserved since counsel failed to object to the statements now complained of with one exception. (CPL 470.05 [2]; People v Rivera, 73 NY2d 941.) In any event we find defendant’s contentions to be meritless. Specifically, it should be noted that the prosecutor’s comments were a fair response to defendant’s attack upon the motives and credibility of the victim since he endeavored to depict her as a rejected lover who had accused him of rape out of vengeance, and counsel spent much of his summation assailing her mo*706tives and veracity (see, People v Galloway, 54 NY2d 396; People v Revell, 172 AD2d 356, lv denied 78 NY2d 972). Nor was it inappropriate for the prosecutor to comment upon defendant’s credibility, and we note the court delivered a complete and correct instruction on the applicable principles involved in evaluating trial testimony, whether that of defendant or any other witness. Nor do we perceive any abuse of discretion in sentencing. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.